Wells, J.,
(dissenting): I do not think that chapter 50, Laws of 1879, under the authority of which the bonds in question were issued, required or anticipated that an ordinance should be passed in order to authorize the issue of bonds as therein provided for. Said chapter provides first for a compromise, and when this is effected it makes it the duty of the officers named therein to issue the bonds.
A compromise cannot be made by ordinance. Its results may be thus evidenced, but it is not necessary. The compromise itself must be consummated before any ordinance to give it effect could be.passed. After a compromise is made no discretion rests with the officers named under this law, but it is their duty to issue the bonds. It seems to me that the authority to issue bonds under this chapter is independent of any other authority and is not controlled or limited by any other law in relation to the issue of bonds.